Per Curiam.
This is an automobile collision case. The only ground urged for a new trial is that the amount of the verdict is excessive and contrary to the weight of the evidence as to damages. The suit is by a married woman for personal injury and by her husband per quod. The verdict in her favor was for $3,000 and in his favor for $250. He claimed injury to the automobile as well as medical expenses and loss of consortium, but the judge excluded the former item. The husband paid about $50 for doctors’ bills and was deprived of the services and society of his wife in whole or part for several weeks. Under the circumstances, it is claimed that a verdict of $250 was excessive; but we think the jury was entitled to place some sort of money value on the foregoing deprivation, and are unable to say that the amount found in favor of the husband was excessive.
Now, as to the wife, the circumstances of the accident have a bearing on the amount of damages. The accident occurred in this way: Plaintiffs’ car, driven by the husband, was pro*1078ceeding easterly on East Front street, Plainfield, and about to cross the intersection of Westervelt avenue. We gather that Westervelt avenue runs north and south until it reaches Front street, and stops at that point, but that on the south side of Front street opposite the end of Westervelt avenue is something that is called a driveway. The defendants’ automobile truck was moving southerly on Westervelt avenue into Front street and undertook to turn to its left or easterly into Front street. Just as it was coming into Front street, there were two cars coming from the east on the north side of Front street, and the truck made a wide, sweep to get around in front of the first of these cars which had to put on the brakes with power in order to avoid striking it, and then swung eastward just in time to pick up the plaintiffs’ car on the south side of the street. Plaintiff endeavored to make a turn into the driveway to get away from the truck, but failed, the truck catching the hinder part of the plaintiffs’ car and smashing it up against a tree, throwing Mrs. Caul all around in the car, smashing all the glass, partially breaking one rib, as the jury were clearly entitled to find, cutting her upper lip through in the middle and severing the septum of the nose, leaving a permanent scar, generally shaking her up and bruising her, and leaving her in a very nervous and apprehensive state so that she has headaches and does not dare to go out in the car with her husband any mote. The accident took place'on August 8th, 1927, and the trial was had on the 27th of March, 1928. We might add that the’ woman was in bed for two or three weeks and suffered a great deal of pain.
From the foregoing facts it seems very evident to us that the female plaintiff was quite seriously injured; and, after a careful consideration of the case, we do not feel justified in disturbing this verdict.
The rule to show cause will be discharged.